Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-27, and 29 are allowed.  All rejections are withdrawn.  The amendments after final dated 11-3-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 13.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.

	Yuka is silent as to amplifying certain components while removing frequency components.
	Yuka is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.

 
	Wang teaches amplifying certain components and filtering the data to remove noise. 
	Wang is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.
	Kawahata teaches a threshold for a detection of a capacitance that is larger than no threshold value of no touching. 
	Kawahata is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.

	Pastor teaches a warning device that the user is not holding the steering wheel.
	Pastor is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.
	Otake teaches where a user is determine to not hold the steering wheel and then an alarm is provided. 
	Otake is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.

	Kobayashi is silent as to determining a steering angle gain and a torque to determine a sensitive estimation and is silent as to  “[a] cruise assist system for a vehicle including a steering wheel and 
a steering shaft coupled to the steering wheel, 
the cruise assist system comprising: 
a turning angle controller configured to 
execute an automatic cruise control task that automatically controls 
a turning angle of the vehicle in 
an automatic control mode; and 
a holding determiner configured to 
determine whether an occupant is holding the steering wheel based on an occupant’s physical input to the steering shaft that is caused by the occupant’s operation of the steering wheel, the holding determiner comprising: 
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of 
a first physical quantity and 
second physical quantities, 
in which the first physical quantity and the second physical quantities define rotational movement of the steering shaft, 
the first physical quantity comprising 
the occupant’s physical input and 
a disturbance input to the steering shaft, 
the disturbance input being different from the occupant’s physical input, 
the second physical quantities having 
a relationship therebetween, 
the relationship changing in response to rotational movement of the steering shaft caused by the occupant’s physical input, 
wherein when detecting the occupant’s physical input to the steering shaft based on the first physical quantity, 
the input detector is configured to detect the occupant’s physical input by removing 
the  disturbance input from the first physical quantity, 
when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, 
the input detector is configured to 
detect the occupant’s physical input based on the relationship between the second physical quantities, 
the holding determiner further comprises, 
when the first physical quantity is used by the input 
detector, 
a determiner configured to: perform a comparison of the occupant’s physical input with 
a predetermined threshold; and 
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison, and
a value of the predetermined threshold during execution of the automatic cruise control task being set to be 
larger than a value of the predetermined threshold 
during no execution of the automatic cruise control task”.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668